DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on June 17, 2022, claims 21, 25 and 27 have been amended. The amendment to claims 21, 25 and 27 overcome the rejection of claims 21-27 under Pre-AIA  35 U.S.C. 102(b) as being anticipated by Larson (US 5,011,488).
Applicant’s arguments with respect to claims 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Terminal Disclaimer filed on June 17, 2022 overcome the rejection of claims 21 and 27 on the grounds of non-statutory double patenting in the most recent Office action. Therefore, the non-statutory double rejection is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on June 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,799,331, US Patent No. 10,695,159 and US Patent No. 10,016,266 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Priority
The present application is a continuation of U.S. Pate Application No. 17/477,508, filed on September 16, 2021, which is a continuation of U.S. Patent Application No. 17/065,041, filed on October 7, 2020, is a continuation of U.S. Application No. 16/030,622, filed July 9, 2018, now U.S. Patent No. 10,799,331, which is a continuation of U.S. Patent Application No. 15/834,869, filed December 7, 2017, now U.S. Patent No. 10,016,266, which is a continuation of U.S. Patent Application No. 14/623,425, filed February 16, 2015, now U.S. Patent No. 9,848,975, which is a continuation of U.S. Patent Application No. 13/597,118, filed August 28, 2012, now U.S. Patent No. 8,956,386, which is a continuation of U.S. Patent Application No. 12/749,233, filed March 29, 2010, now U.S. Patent No. 8,252,020, which is a continuation of U.S. Patent Application No. 10/594,198, filed September 25, 2006, now U.S. Patent No. 7,686,825, which is a National Phase Application of International Patent Application No. PCT/US2005/010160, filed March 25, 2005, which claims the benefit of U.S. Provisional Patent Application No. 60/556,152, filed March 25, 2004.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2003/0216774) in view of Noriega et al. (6,824,550).

Referring to claim 21, Larson discloses a thrombus extraction system (para 0016]: “Intravascular medical procedures such as angioplasty or atherectomy can generate embolic debris, which might obstruct vascular regions and cause tissue damage.”) for removing a vascular thrombus from a blood vessel of a person, the thrombus extraction system comprising: 
an outer sheath 28 (Figs. 1-2 and 5); 
a catheter 14 (Figs. 1-2 and 5) extending through the sheath, the catheter including a tubular portion (Fig. 6 shows catheter 14 has a lumen for receiving elongated structure 18, para [0017]) with a distal region and an expandable section (filter 16 as shown in Figs. 1-2 and 5-6, para [0017]) at the distal region of the tubular portion, wherein the expandable section is tapered having an increasing diameter in a distal direction and an open distal end in an expanded state, and the catheter 14 and the outer sheath 28 are longitudinally moveable with respect to each other (Figs. 5-6, para [0021]); 
an elongated structure 18 (Fig. 2, para [0017]) extending through the catheter and being longitudinally moveable along the catheter; and 
an agitator extending from the elongated structure 18 (Fig. 2), wherein at least a portion of the agitator extends distally of the expandable section in a deployed state and the agitator is configured to be radially and longitudinally moveable with respect to the expandable section to engage and disrupt clot material such that at least a portion of the clot material enters the expandable section and is removed from the blood vessel (attention is directed to paragraphs [0016]-[0017]. Based on the disclosures in the paragraphs [0016]-[0017] examiner contends that one of ordinary skill in the art will understand that the device 18 as disclosed by Larson can be an atherectomy device. Examiner notes that one of ordinary in the art will understand that the atherectomy device would include an agitator to disrupt clot material).
	 Larson discloses the invention substantially as claimed except for disclosing the agitator be radially moveable with respect to the expandable section and incrementally engage and macerate a proximal portion of clot material as the agitator moves distally with respect to the expandable section of the tubular portion. 
	However, in the same field of endeavor, which is an atherectomy device with the capability of crossing stenosis, partial occlusions, or complete occlusions within a body lumen (abstract and Figs. 18A-18B), Noriega discloses the atherectomy device 108 includes a hollow guidewire 14 and a drive shaft 22 with an expandable agitator 24 (distal tip 24 of the drive shaft 22 as shown in Figs. 4-5C and 8C. Col. 8, ln 45-50: “As shown in FIGS. 4 and 5A-5C, the distal tip can be shaped or deflected from the longitudinal axis 50 to extend beyond the radius of the elongate member 14 such that rotation of the drive shaft 22 creates a path radius 52 that is as at least as large as the radius 54 of the distal end of the elongate member 14.”) to agitate a proximal portion of clot material (Figs. 18A-18B, col. 14, ln 43-64). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have substituted the atherectomy device 18 of Larson with the atherectomy device 108, guidewire 14 and drive shaft 22, which includes radiable expandable tip 24, as disclosed by Noriega to provide the surgeon the ability to navigate through the small and tortuous vessels and to effectively crossing partial occlusions, or complete occlusions in a blood vessel to treat total or near total occlusions in a neuro, cardio and peripheral blood vessel (Noriega: col. 2, ln 1-16). 

Referring to claim 22, Larson/Noriega discloses the system of claim 21, furthermore, Noriega discloses the proximal end of the guidewire 14 can be coupled to a vacuum source configured to fluidically draw the debris created in the clot maceration process (Noriega: col. 3, ln 30-40). Therefore, it would have been obvious to one of ordinary skill in the art to have coupled the proximal end of the guidewire 14 to a vacuum source to withdraw the debris created in the clot maceration process while the filter 16 is capturing the debris that escaped from the aspiration force.

Referring to claim 23, Larson/Noriega discloses the system of claim 21 wherein the agitator (drive shaft 22 and tip 24 of Noriega as shown in Figs. 5A-5C) comprises a thrombus extraction member (tip 24 of Noriega) that moves linearly as it engages the thrombus (Figs. 18A-18B, col. 14, ln 51-53: “The drive shaft 22 is rotated and advanced to make an initial path through the occlusion”).

Referring to claim 24, Larson/Noriega discloses the system of claim 23 wherein the thrombus extraction member is actively driven longitudinally and radially against the thrombus via the elongated structure to cause a portion of the thrombus to enter the expandable section (Noriega discloses drive shaft 22 and tip 24 and elongate member 14 can be rotated about the longitudinal axis and reciprocated along the longitudinal axis (col. 14, ln 51-53)).

Referring to claim 25, Larson discloses a method of capturing and removing a thrombus from a blood vessel in a human (Figs. 1-6), comprising: 
advancing an outer sheath 28 (Figs. 1-2 and 5) to a location proximal a thrombus (Fig. 2 shows the distal portion of the atherectomy device 18 is in the renal artery 20, thus, the outer sheath 28 is located proximal to a thrombus or clot in the renal artery (para [0017] and [0032])); advancing a catheter 14 (Fig. 2, para [0032]) distally with respect the outer sheath 28, the catheter having a tubular portion (Fig. 2 shows catheter 14 has a lumen for receiving elongated structure 18) with a distal region and an expandable section 16 (Figs. 1-2 and 5) at the distal region of the tubular portion, wherein the catheter 14 is advanced distally such that the expandable section is in an expanded state in which it is tapered having an increasing diameter in a distal direction and an open distal end (Fig. 5).
Larson discloses the invention substantially as claimed except for disclosing the steps of advancing an agitator extending from an elongated structure 18 through the catheter 14 such that at least a portion of the agitator extends distally beyond the expandable section of the catheter and moving the agitator radially and longitudinally against the thrombus and thereby disrupting material from a proximal portion of the thrombus such that at least a portion of the thrombus enters the expandable member for removal from the blood vessel.
However, in the same field of endeavor, which is an atherectomy device with the capability of crossing stenosis, partial occlusions, or complete occlusions within a body lumen (abstract and Figs. 18A-18B), Noriega discloses the atherectomy device includes a hollow guidewire 14 and a drive shaft 22 with an expandable agitator 24 (distal tip 24 of the drive shaft 22 as shown in Figs. 4-5C and 8C. Col. 8, ln 45-50: “As shown in FIGS. 4 and 5A-5C, the distal tip can be shaped or deflected from the longitudinal axis 50 to extend beyond the radius of the elongate member 14 such that rotation of the drive shaft 22 creates a path radius 52 that is as at least as large as the radius 54 of the distal end of the elongate member 14.”) to agitate a proximal portion of clot material (Figs. 18A-18B, col. 14, ln 43-64). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have substitute the atherectomy device 18 of Larson with the atherectomy device 108, guidewire 14 and drive shaft 22, which includes radiable expandable tip 24, as disclosed by Noriega to provide the surgeon the ability to navigate through the small and tortuous vessels and to effectively crossing partial occlusions, or complete occlusions in a blood vessel to treat total or near total occlusions in a neuro, cardio and peripheral blood vessel (Noriega: col. 2, ln 1-16). The atherectomy device 108, guidewire 14 and drive shaft 22 of Noriega would provide the steps of advancing an agitator 24 extending from an elongated structure 22 through the catheter 14 of Larson such that at least a portion of the agitator 24 extends distally beyond the expandable section (filter 16 of Larson) of the catheter 14 of Larson and moving the agitator radially and longitudinally against the thrombus and thereby disrupting material from a proximal portion of the thrombus such that at least a portion of the thrombus enters the expandable member for removal from the blood vessel. (Noriega: Figs. 18A-18B).

Referring to claim 26, Larson/Noriega discloses the method of claim 25 wherein the elongated structure 22 of Noriega actively drives the agitator 24 axially and radially against the thrombus (Noriega: Figs. 18A-18B).

Referring to claim 27, Larson discloses a thrombus extraction system for removing a vascular thrombus from a blood vessel of a patient (Figs. 1-5E), the thrombus extraction system comprising:
a first catheter 28 (Figs. 1-2 and 5);
a second catheter 14 (Figs. 1-2 and 5) extending through the first catheter, the second catheter including tubular portion with a distal region and an expandable section 16 at the distal region of the tubular portion, wherein the expandable section is tapered having an increasing diameter in a distal direction and an open distal end in an expanded state, and the second catheter and the first catheter are longitudinally moveable with respect to each other;
an elongated structure 18 (Fig. 2, para [0017]) extending through the second catheter and being longitudinally moveable along the second catheter; and
an agitator extending from the elongated structure 18, wherein at least a portion of the agitator extends distally of the expandable section in a deployed state and the agitator is configured to be radially and longitudinally moveable with respect to the expandable section to engage and disrupt clot material such that at least a portion of the clot material enters the expandable section and is removed from the blood vessel (attention is directed to paragraphs [0016]-[0017]. Based on the disclosures in the paragraphs [0016]-[0017] examiner contends that one of ordinary skill in the art will understand that the device 18 as disclosed by Larson can be an atherectomy device. Examiner notes that one of ordinary in the art will understand that the atherectomy device would include an agitator to disrupt clot material).
	 Larson discloses the invention substantially as claimed except for disclosing the agitator be radially moveable with respect to the expandable section and incrementally engage and macerate a proximal portion of clot material as the agitator moves distally with respect to the expandable section of the tubular portion. 
	However, in the same field of endeavor, which is an atherectomy device with the capability of crossing stenosis, partial occlusions, or complete occlusions within a body lumen (abstract and Figs. 18A-18B), Noriega discloses the atherectomy device includes a hollow guidewire 14 and a drive shaft 22 with an expandable agitator 24 (distal tip 24 of the drive shaft 22 as shown in Figs. 4-5C and 8C. Col. 8, ln 45-50: “As shown in FIGS. 4 and 5A-5C, the distal tip can be shaped or deflected from the longitudinal axis 50 to extend beyond the radius of the elongate member 14 such that rotation of the drive shaft 22 creates a path radius 52 that is as at least as large as the radius 54 of the distal end of the elongate member 14.”) to agitate a proximal portion of clot material (Figs. 18A-18B, col. 14, ln 43-64). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have substituted the atherectomy device 18 of Larson with the atherectomy device 108, guidewire 14 and drive shaft 22 as disclosed by Noriega to provide the surgeon the ability to navigate through the small and tortuous vessels and to effectively crossing partial occlusions, or complete occlusions in a blood vessel to treat total or near total occlusions in a neuro, cardio and peripheral blood vessel (Noriega: col. 2, ln 1-16). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771